DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ueyoko (US 5,885,388, of record).
Ueyoko teaches a tire construction in which a bead exerts a radial force against a bead seat.  It is noted that the claims as currently drafted are directed to a tire article and limitations pertaining to a hypothetical or conventional tire fail to further define the structure of the claimed tire article.  Thus, the claims simply require the presence of a bead that exerts a radial force against a bead seat.  Additionally, a conventional tire of Ueyoko is seen to satisfy the claimed tire article in that a radial force or contact pressure between the bead and the bead seat is smaller than that in an inventive tire.
Regarding claims 2-6, as detailed above, limitations pertaining to a hypothetical tire fail to further define the structure of the claimed tire article (claims fails to positive require a specific structure in the claimed tire article).    
Response to Arguments
Applicant's arguments filed February 10, 2021 have been fully considered but they are not persuasive. 
Applicant argues that Ueyoko does not suggest a bead of an inner diameter such that when mounted on the time at operating air pressure, the bead exerts on the bead seat a radial force at least 5% lower than a standards-meeting tire mounted on the rim at operating air pressure.  Additionally, Applicant contends that Ueyoko attempts to increase contact pressure relative to conventional arrangements.
As detailed above, the claims are directed to a tire article and limitations pertaining to a hypothetical or conventional tire fail to further define the structure of the claimed tire article.  It is emphasized that the claimed tire article is defined by positive structural recitations and any relation to a hypothetical or conventional tire does not impart positive structural recitations to the claimed tire article.  
Lastly, in regards to the alleged increase in contact pressure in Ueyoko, the conventional tire of Ueyoko can be viewed as the claimed tire article having a reduced contact pressure or radial force in relation to an additional tire article (inventive tire of Ueyoko).  Again, the claims as currently drafted are directed to a tire article, as opposed to a method of making a tire or mounting a tire on a rim.      
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215.  The examiner can normally be reached on M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Justin Fischer